This case came before us in response to our order to the employee to show cause why her appeal should not be dismissed.
After considering the briefs filed in the case and the oral arguments presented, we are of the opinion that the employee has failed to show cause in view of our holding in Kyle v. Davol, 121 R.I. 79, 395 A.2d 714 (1978), and in light of the fact that the Workers Commission’s factual findings are binding if supported by legally competent evidence. Leahey v. State, 121 R.I. 200, 397 A.2d 509 (1979); Leviton Mfg. Co. v. Lillibridge, 120 R.I. 283, 387 A.2d 1034 (1978).
Consequently, the appeal is denied and dismissed.